DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the character of the lines, numbers, and letters are not sufficiently dense and dark, uniformly thick and well-defined as required by MPEP §608.02(V)(l).  Specifically, Fig. 3a and 5-10.
The examiner points out that the USPTO website has guidelines on how to submit drawing images for the best results.  See https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.  Specifically, see the section which states:
It is recommended to use images saved in a lossless format (e.g., TIFF, PNG, GIF, BMP). It is strongly recommended that the PDF creation software does not downsample images during the PDF creation process, as this could degrade the quality of the image. 

The drawings are objected to because the shading of the drawings is not consistent with MPEP §608.02(V)(m). Specifically, Fig. 3b is not shaded properly and renders the drawing confusing.	
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spherical-surface design overall, and an expanding curved-surface design” of claim 2, “a toroidal surface design overall” of claim 3 together with “an expanding curved-surface design in the form of a spherical surface, a .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 7 recites “an expanding curved-surface design in the form of a spherical surface, a toroidal surface or a conical surface is employed in the vicinity of the radial inner edge.”  Claim 3 previously recited a toroidal surface design overall.  As is best understood from the specification, the toroidal surface design is itself an “expanding curved-surface design”.  Applicant has not described how these shapes are both formed on the same pocket.  Furthermore, one of ordinary skill in the art would not know how to apply the various shapes to the “toroidal surface design” to provide an expanding curved-surface design”.  For example, how would a toroidal surface design overall with an expanding curved-surface design be formed?  Applicant has given no example of how these various shapes would work together.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “an expanding design achieving remoteness from a surface of the roller”.  The limitation as written is unclear.  It is unclear what “achieving remoteness” means.  One of ordinary skill in the art would not understand what designs “achieve remoteness” and what designs do not. Furthermore, it is unclear what “an expanding design means”.  For example, does this mean a specific shape of the pocket?  Is the “expanding design” a material that expands due to thermal changes?

Claim 8 recites “a smooth transition”.  The term "smooth" is a relative term which renders the claim indefinite.  The term "smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki JP 2008-190629.
Re clm 1, Suzuki discloses a one-way snap-in bearing cage, comprising: a substantially annular backbone (7,Fig. 1), and a hanging-out portion extending from the backbone to one axial side, the hanging-out portion comprising pockets (8), which are distributed at intervals in a circumferential direction and used to accommodate spherical rollers, and pocket connections (6a, Fig. 7) for connecting adjacent pockets, wherein the pocket, at least in the vicinity of a radial inner edge at an opening side of the pocket, employs an expanding design achieving remoteness from a surface of the roller (Fig. 2, 4 and 5).
Re clm 2, Suzuki further discloses the pocket employs a spherical-surface  design overall (17; [0024]), and an expanding curved-surface design in the form of a spherical surface (Fig. 2, 4 and 5) is employed in the vicinity of the radial inner edge of the pocket.
Re clm 9, Suzuki discloses a roller bearing (Fig. 6), comprising: an inner race (1), an outer race (3), and at least one line of rollers (5) disposed between the inner and outer races, a one-way snap-in bearing cage (7, Fig. 1-2, 4 and 5) having; a substantially annular backbone (portion of 7 below 8s, Fig. 1), and a hanging-out portion extending from the backbone to one axial side, the hanging-out portion comprising pockets (8s), which are distributed at intervals in a circumferential direction and used to accommodate spherical rollers (5s), and pocket connections for connecting adjacent pockets, wherein the pocket, at least in the vicinity of a radial inner edge at an opening side of the pocket, employs an expanding design (Fig. 2, 4 and 5) achieving remoteness from a surface of the roller, wherein the one-way snap-in bearing cage is disposed on one of the at least one line of rollers.

Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maejima U.S. 2011/0142388.
Re clm 1, Maejima discloses a one-way snap-in bearing cage (32), comprising: a substantially annular backbone (4a), and a hanging-out portion extending from the backbone to one axial side, the hanging-out portion comprising pockets (4c), which are distributed at intervals in a circumferential direction and used to accommodate spherical rollers, and pocket connections (4b) for connecting adjacent pockets, wherein the pocket, at least in the vicinity of a radial inner edge at an opening side of the pocket, employs an expanding design achieving remoteness from a surface of the roller (4e, 34B).
Re clm 2, Maejima further discloses the pocket employs a spherical-surface design overall (Fig. 34B; [0058]), and an expanding curved-surface design in the form of a conical 
Re clm 9, Maejima discloses a roller bearing (Fig. 31), comprising: an inner race (31), an outer race (32), and at least one line of rollers (3) disposed between the inner and outer races, a one-way snap-in bearing cage (34) having; a substantially annular backbone (4a, Fig. 32), and a hanging-out portion extending from the backbone to one axial side, the hanging-out portion comprising pockets (4c), which are distributed at intervals in a circumferential direction and used to accommodate spherical rollers (5s), and pocket connections (4b) for connecting adjacent pockets, wherein the pocket, at least in the vicinity of a radial inner edge at an opening side of the pocket, employs an expanding design (4e, Fig. 34B) achieving remoteness from a surface of the roller, wherein the one-way snap-in bearing cage is disposed on one of the at least one line of rollers.

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656